Case 1:21-mj-01841-UA Document 15 Filed 02/18/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wanes . ------X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 -Mag- 1241
FIROZ AHAMMAD
Defendant(s).
X
Defendant F | ROZ AHAM MAD hereby voluntarily consents to

 

participate in the following proceeding via___ videoconferencing or X__ teleconferencing:
x initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

fad, b—

Defendant's Signature Defendant’s Counsel's Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Firoz Ahammad Zachary S. Taylor

Print Defendant’s Name Print Counsel’s Name

 

 

 

This proceeding was conducted by reliable video or telephone conferencing technolp

    

 

 

U.S. District Judge/U.S. Magistrate judge

 
